Citation Nr: 1722421	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-12 761	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for sinusitis and for posttraumatic stress disorder (PTSD).

In May 2011, the Veteran perfected an appeal with respect to the RO's denial of service connection for sinusitis and PTSD.  A July 2012 rating decision granted service connection for major depressive disorder with generalized anxiety disorder, claimed as psychoneurotic disorder and posttraumatic stress disorder, with an evaluation of 100 percent, effective date of June 14, 1999.  Accordingly, the Veteran's service connection claim for an acquired psychiatric disorder is no longer on appeal before the Board.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning any "downstream" issue, such as the compensation level assigned for the disability or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2009, the Veteran filed a service-connection claim for sinusitis.  In a filing of August 2016, the Veteran stated, "I do not wish to pursue an appeal on the issue of sinusitis.  Drop the issue please."  See the August 2016 statement.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


